EXHIBIT 10(m)(m)

EMCOR GROUP, INC.

2010 INCENTIVE PLAN

Restricted Stock Award Agreement

January 3, 2012

EMCOR Group, Inc.

301 Merritt Seven

Norwalk, CT 06851-1060

Gentlemen:

The undersigned (i) acknowledges that he has received an award (the “Award”) of
stock from EMCOR Group, Inc. (the “Company”) under the 2010 Incentive Plan (the
“Plan”), subject to the terms set forth below and (ii) agrees with the Company
as follows:

 

  1. Effective Date. This Agreement shall take effect as of January 3, 2012,
which is the date of grant of the Award (the “Grant Date”).

 

  2. Shares Subject to Award. The Award consists of 1,752 shares (the “Shares”)
of common stock of the Company (“Stock”). The undersigned’s rights to the Shares
are subject to the restrictions described in this Agreement.

 

  3. Meaning of Certain Terms. The term “vest” as used herein with respect to
any Share means the lapsing of the restrictions described herein with respect to
such Share.

 

  4. Nontransferability of Shares. The Shares acquired by the undersigned
pursuant to this Agreement shall not be sold, transferred, pledged, assigned or
otherwise encumbered or disposed of except as provided below.

 

  5. Forfeiture Risk. Except as provided in the following sentence, if the
undersigned ceases to be a director of the Company for any reason, including
death, any then outstanding and unvested Shares acquired by the undersigned
hereunder shall be automatically and immediately forfeited. In the event the
undersigned shall cease to be a director upon or following a Change in Control
(as that term is defined in the Plan), any then outstanding and unvested shares
acquired hereunder shall thereupon vest and shall not be forfeited. The
undersigned hereby (i) appoints the Company as the attorney-in-fact of the
undersigned to take such actions as may be necessary or appropriate to
effectuate a transfer of the record ownership of any such shares that are
unvested and forfeited hereunder, (ii) agrees to deliver to the Company a stock
power, endorsed in blank, with respect to such Shares, and (iii) agrees to sign
such other powers and take such other actions as the Company may reasonably
request to accomplish the transfer or forfeiture of any unvested Shares that are
forfeited hereunder.



--------------------------------------------------------------------------------

  6. Retention of Certificates. Any certificates representing unvested Shares
shall be held by the Company.

 

  7. Vesting of Shares. Except as provided in Paragraph 6 hereof, the shares
acquired hereunder shall vest in accordance with the provisions of this
Paragraph 7, as follows: 876 Shares shall be vested as of the Grant Date and an
additional 876 Shares on the first anniversary of the Grant Date.

 

  8. Dividends, etc.. The undersigned shall be entitled to (i) receive any and
all dividends or other distributions paid with respect to those Shares of which
he is the record owner on the record date for such dividend or other
distribution, and (ii) vote any Shares of which he is the record owner on the
record date for such vote; provided, however, that any property (other than
cash) distributed with respect to a share of Stock (the “associated share”)
acquired hereunder, including without limitation a distribution of Stock by
reason of a stock dividend, stock split or otherwise, or a distribution of other
securities with respect to an associated share, shall be subject to the
restrictions of this Agreement in the same manner and for so long as the
associated share remains subject to such restrictions, and shall be promptly
forfeited if and when the associated share is so forfeited; and further
provided, that the Company may require that any cash distribution with respect
to the Shares other than a normal cash dividend be placed in escrow or otherwise
made subject to such restrictions as the Company deems appropriate to carry out
the intent of this Agreement. References in this Agreement to the Shares shall
refer, mutatis mutandis, to any such restricted amounts.

 

  9. Sale of Vested Shares. The undersigned understands that he will be free to
sell any Share once it has vested.

 

Very truly yours,

 

[Director]

Dated: January 3, 2012

The foregoing Restricted Stock

Award Agreement is hereby accepted:

 

EMCOR GROUP, INC. By  

 

  Anthony J. Guzzi